Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00209-CV

                IN THE ESTATE OF Richard Elwood NEWMAN, Deceased

                        From the County Court, Wilson County, Texas
                                 Trial Court No. PR-07781
                        Honorable Richard L. Jackson, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       Appellant filed an affidavit of indigence stating her inability to afford payment of court
costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 20.1. No costs are taxed in this appeal.

       SIGNED June 13, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice